Exhibit 10.1

 

AMENDMENT NO. 2

TO AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

 

AMENDMENT NO. 2, dated as of January 7, 2005 (this “Amendment”), to the Amended
and Restated Loan and Security Agreement, dated as of September 12, 2003 (as
amended, supplemented or otherwise modified prior to the date hereof, the
“Existing Loan Agreement”; as amended hereby and as further amended, restated,
supplemented or otherwise modified and in effect from time to time, the “Loan
Agreement”), by and between TAXI MEDALLION LOAN TRUST I (the “Borrower”) and
MERRILL LYNCH COMMERCIAL FINANCE CORP. (the “Lender”). Capitalized terms used
but not otherwise defined herein shall have the meanings given to them in the
Existing Loan Agreement.

 

RECITALS

 

The Borrower and the Lender are parties to the Existing Loan Agreement.

 

The Borrower and the Lender have agreed, subject to the terms and conditions
hereof, that the Existing Loan Agreement shall be modified as set forth in this
Amendment.

 

Accordingly, the Borrower and the Lender hereby agree, in consideration of the
mutual premises and mutual obligations set forth herein, the receipt and
sufficiency of which is hereby acknowledged, that the Existing Loan Agreement is
hereby amended as follows:

 

SECTION 1. Amendments.

 

(a) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Applicable Margin” in its entirety and inserting in lieu
thereof the following new definition:

 

““Applicable Margin” shall mean (i) for each Advance secured by Eligible
Medallion Loans other than Category III Medallion Loans, 1.25%; provided, that
for so long as no Default or Event of Default shall have occurred and be
continuing and all of the Preferred Pricing Eligibility Criteria shall be
satisfied, “Applicable Margin” shall mean, solely for each Advance secured by
Eligible Medallion Loans other than Category III Medallion Loans, 0.75%, and
(ii) for each Advance secured by Category III Medallion Loans, 1.75%.”

 



--------------------------------------------------------------------------------

(b) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Category II Medallion Loan” in its entirety and inserting in
lieu thereof the following new definition:

 

““Category II Medallion Loan” shall mean a Specified Chicago Medallion Loan or
any other Medallion Loan (other than a Category IV Medallion Loan or a Category
V Medallion Loan) having a current LTV of 72% or less; provided, that each
Category II Medallion Loan pledged with respect to any Advance made from and
after the Second Amendment Effective Date, shall be subject to a floating rate
of interest or to a rate of interest that will be reset within one (1) year
after the date on which such Category II Medallion Loan is initially pledged
hereunder.”

 

(c) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
clause (a)(vi) from the definition of “Collateral Value” and inserting in lieu
thereof the following new clause (a)(vi):

 

“(vi) the aggregate Collateral Value of all Eligible Medallion Loans which
consist of Category II Medallion Loans shall not exceed $80,000,000; provided,
that solely with respect to Advances made on or after the Second Amendment
Effective Date, no Collateral Value shall be ascribed to any Category II
Medallion Loan which is not subject to a floating rate, adjustable rate or rate
of interest that will be reset within one (1) year or less after the date on
which such Medallion Loan is initially pledged hereunder or later identified in
the Borrowing Base Certificate as a Category II Medallion Loan.”

 

(d) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
clauses (i)(a) and (ii)(a) from the definition of “Interest Period” and
inserting, respectively, the following new clauses (i)(a) and (ii)(a) in lieu
thereof:

 

“(i) initially, (a) with respect to each Eurodollar Loan, the period commencing
on the Funding Date with respect to such Eurodollar Loan and ending on the date
that is one, two or three Business Days, as determined by the Lender, after the
first Certification Date following such Funding Date and”

 

“(ii) thereafter, (a) with respect to each Eurodollar Loan, each period
commencing on the last day of the immediately preceding Interest Period
applicable to such Eurodollar Loan and ending on the date that is one, two or
three Business Days, as determined by the Lender, after the next succeeding
Certification Date and”

 

(e) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Maximum Committed Credit” in its entirety and inserting in
lieu thereof the following new definition:

 

““Maximum Committed Credit” shall mean $275,000,000, or such other amount as may
be in effect pursuant to Section 2.18 hereof.”

 

-2-



--------------------------------------------------------------------------------

(f) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Termination Date” in its entirety and inserting in lieu
thereof the following new definition:

 

““Termination Date” shall mean the earlier of: (i) September 12, 2006, and (ii)
the date on which an Event of Default occurs, or, in either case, such earlier
date on which this Loan Agreement shall terminate in accordance with the
provisions hereof or by operation of law.”

 

(g) Section 1.01 of the Existing Loan Agreement is hereby amended by deleting
the definition of “Type” in its entirety and inserting in lieu thereof the
following new definition:

 

““Type” as to any Advance, its nature as a Fixed Rate Loan or a Eurodollar Loan;
provided, that from and after the Second Amendment Effective Date, no Advances
shall be available to be made as Fixed Rate Loans.”

 

(h) Section 1.01 of the Existing Loan Agreement is hereby amended by inserting
in proper alphabetical order the following new definitions:

 

““Amendment Fee” shall have the meaning provided in Section 3.05 hereof.”

 

““Category” shall mean the status of a Medallion Loan at any time as a Category
I Medallion Loan, Category II Medallion Loan, Category III Medallion Loan,
Category IV Medallion Loan or Category V Medallion Loan.”

 

““Certification Date” shall mean the 15th Business Day after the last day of
each month, or such other date as may be specified in Section 2.07(a) for the
delivery of any Borrowing Base Certificate.”

 

““Preferred Pricing Eligibility Criteria” shall mean (i) the Delinquency Ratio
is not greater than 7.50% for two consecutive months, or (ii) the Tangible Net
Worth of the Servicer is not less than $45,000,000 and (iii) the ratio of the
Servicer’s Total Liabilities to Tangible Net Worth is not greater than 6.5 to
1.”

 

““Second Amendment Effective Date” shall mean the “Amendment Effective Date”, as
defined in that certain Amendment No. 2, dated as of January 7, 2005.”

 

““Tangible Net Worth” shall have the meaning assigned thereto in the Servicing
Agreement.”

 

““Total Liabilities” shall have the meaning assigned thereto in the Servicing
Agreement.”

 

-3-



--------------------------------------------------------------------------------

(i) Section 2.03 of the Existing Loan Agreement is hereby amended by replacing
the last proviso in the first sentence thereof with the following:

 

“; provided, further, that the Borrower shall not request more than two Advances
during any calendar week and, from and after the Second Amendment Effective
Date, no Advances shall be available to be made as Fixed Rate Loans.”

 

(j) Section 2.08 of the Existing Loan Agreement is hereby amended by deleting
the second sentence of subsection (a) in its entirety and inserting in lieu
thereof the following:

 

“Any amounts prepaid shall be applied to repay the outstanding principal amount
of any Advances which are not Fixed Rate Loans, as designated by the Borrower,
until paid in full and shall be accompanied by the repayment of accrued and
unpaid interest on the amount of such Advances; provided, that unless and until
all amounts owing to the Lender hereunder shall have been repaid in full, and
the Lender’s security interest in all of the Medallion Loans shall be released
in accordance with this Loan Agreement, the unpaid principal amount of all
outstanding Advances which are not Fixed Rate Loans shall be reallocated on each
Regular Payment Date, first, to match the principal amounts outstanding in
respect of the Category III Medallion Loans (which amounts shall be subject to
the higher Applicable Margin, as specified in the definition thereof) and,
second, to the principal amounts outstanding in respect of the Categories other
than Category III Medallion Loans (which amounts shall be subject to the lower
Applicable Margin, as specified in the definition thereof), such outstanding
principal amounts determined, in each case, by the Lender by reference to the
most recently delivered Borrowing Base Certificate.”

 

(k) Section 2.14 of the Existing Loan Agreement is hereby amended by inserting
in proper alphabetical order the following new clause (c):

 

“(c) Notwithstanding the foregoing or anything else in this Loan Agreement to
the contrary, from and after the Second Amendment Effective Date, no Advance may
be Converted into a Fixed Rate Loan.”

 

(l) Section 2.16 of the Existing Loan Agreement is hereby amended by deleting
the first sentence in its entirety and inserting the following sentence in lieu
thereof:

 

“The Borrower agrees to indemnify the Lender and to hold the Lender harmless
from any loss or expense which the Lender may sustain or incur (including,
without limitation, any breakage or redeployment costs sustained or incurred
with respect to any Advance or any Hedging Arrangement or other interest rate
protection agreement related thereto) as a consequence of (a) default by the
Borrower in making a borrowing of Conversion into or Continuation of any
Advances after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement, (c) the making of a prepayment with respect to any
Advance on a day which is not the last day of the Interest Period applicable
thereto (including, without limitation, the repayment of an Advances on the
Termination Date, if the Interest Period applicable to such Advance extends
beyond the Termination Date) or (d) the making of any prepayment with respect to
any Fixed Rate Loan on a day other than the due date therefor.”

 

-4-



--------------------------------------------------------------------------------

(m) Section 2.18 of the Existing Loan Agreement is hereby deleted in its
entirety and the following new Section 2.18 is inserted in lieu thereof:

 

“Section 2.18 Maximum Committed Credit. (a) At any time, so long as no Default
or Event of Default shall have occurred and then be continuing, the Borrower may
once reduce the amount of the Maximum Committed Credit to an amount no less than
$250,000,000, by delivering to the Lender a notice of its election to reduce the
amount of the Maximum Committed Credit executed by a duly authorized Responsible
Officer of the Borrower, which notice must be received by the Lender at least
ten (10) days prior to the requested effective date of such reduction; provided,
that any election by the Borrower to reduce the Maximum Committed Credit shall
be subject, without limitation, to the right of first refusal given to the
Lender pursuant to Section 7.20.

 

(b) So long as no Default or Event of Default shall have occurred and then be
continuing at the time of request and at the time of effectiveness, and provided
that the Borrower shall not have previously elected to reduce the amount of the
Maximum Committed Credit pursuant to the preceding subparagraph (a), the
Borrower may once increase the amount of the Maximum Committed Credit to an
amount no greater than $325,000,000, by delivering to the Lender a notice of its
election to increase the amount of the Maximum Committed Credit executed by a
duly authorized Responsible Officer of the Borrower, which notice must be
received by the Lender at least ten (10) days prior to the requested effective
date of such increase.

 

(c) Except as provided in the preceding subparagraph (b), the amount of the
Maximum Committed Credit shall not be increased, except with the prior written
consent of the Lender.”

 

(n) Section 3.03 of the Existing Loan Agreement is hereby amended by (i)
deleting the “and” that appears at the end of clause (a), (ii) replacing the
semicolon at the end of clause (b) with “, and” and (iii) inserting in proper
alphabetical order the following new clause (c):

 

“(c) on September 9, 2005, the Borrower shall pay the Lender an amount equal to
$300,000;”

 

(o) Section 3.03 of the Existing Loan Agreement is hereby further amended by
replacing the last sentence thereof with the following:

 

“The Facility Fee shall be deemed fully earned on the Restatement Effective
Date, with respect to amounts specified in clauses (a) and (b) above, and on the
Second Amendment Effective Date, with respect to the amount specified in clause
(c) above, and none of the Facility Fee shall be subject to rebate or set-off
for any reason whatsoever, including, without limitation, early occurrence of
the Termination Date.”

 

-5-



--------------------------------------------------------------------------------

(p) Section 3.04 of the Existing Loan Agreement is hereby amended by deleting it
in its entirety and inserting in lieu thereof the following:

 

“Section 3.04 Non-Usage Fee. The Borrower agrees to pay to the Lender a
Non-Usage fee (the “Non-Usage Fee”), from and including the Second Amendment
Effective Date to the Termination Date, in an amount equal to the product of (x)
37.5 basis points (0.375%) per annum on the basis of a 360-day year times (y)
the positive value, if any, of (1) $250,000,000 minus (2) the utilized portion
of the Maximum Committed Credit, such amount to be calculated daily and due and
payable on the first Business Day of each calendar month with respect to the
preceding month (the first such payment to be made on February 1, 2005 with
respect to the period from and including the Second Amendment Effective Date to
January 31, 2005) and on the Termination Date, each such payment to be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Lender at the account set forth in Section 3.01(a) hereof.”

 

(q) The Existing Loan Agreement is hereby amended by inserting in proper
numerical order the following new Section 3.05:

 

“Section 3.05 Amendment Fee. For each amendment, supplement or other
modification, if any, entered into with respect to this Loan Agreement, the
Note, any other Loan Document, any Collateral or any other document prepared in
connection herewith or therewith, the Borrower shall pay to the Lender, in
addition to all amounts payable pursuant to Section 10.03(b) and in addition to
any other fees that may be agreed to by the Borrower and the Lender, an amount
equal to $15,000 (an “Amendment Fee”), in each case, such payment to be made in
Dollars, in immediately available funds, without deduction, set-off or
counterclaim, to the Lender at the account set forth in Section 3.01(a) hereof.
Each Amendment Fee, if any, shall be paid in full and deemed fully earned as of
the effective date of the related amendment (or other document, as applicable)
and shall not be subject to rebate or set-off for any reason whatsoever,
including, without limitation, early occurrence of the Termination Date.”

 

(r) Section 10.16(a) of the Existing Loan Agreement is hereby amended by
replacing the last two sentences thereof with the following:

 

“The Borrower agrees to cooperate with the Lender and any third party
underwriter in connection with such underwriting, including, but not limited to,
providing the Lender and any third party underwriter with access to any and all
documents, records, agreements, instruments or information relating to such
Medallion Loans in the possession, or under the control, of the Borrower and the
Borrower agrees that it shall be directly liable, subject to the proviso below,
for all costs and expenses associated with one third party audit per calendar
year, each such annual audit to be determined by the Lender and identified to
the Borrower. In addition to the obligations of the Borrower with respect to
such third party audit and subject to the proviso below, the Borrower shall
reimburse the Lender for all reasonable out-of-pocket costs and expenses
incurred by the Lender in connection with the Lender’s activities pursuant to
this Section 10.16 and

 

-6-



--------------------------------------------------------------------------------

Section 9.09 of the Servicing Agreement; provided, however, that, except if a
Servicer Default or Event of Default has occurred and is continuing, the
Borrower shall not be required to reimburse the Lender or otherwise be
responsible for the aggregate amount of all ongoing due diligence and monitoring
costs and expenses and the third party audit costs and expenses referenced above
in excess of $20,000 for any calendar year.”

 

(s) Schedule 1 to the Existing Loan Agreement is hereby amended by inserting in
proper alphabetical order the following new clause (ddd):

 

“(ddd) Notwithstanding anything in the Loan Agreement or this Schedule 1 to the
contrary (including, without limitation, clauses (a), (b), (d), (e) and (f)
above), for purposes of calculating the LTV of any New York Medallion Loan, the
maximum Medallion Valuation Amount attributed to any New York Medallion Loan
secured by an Individual Medallion shall not exceed $350,000 and the maximum
Medallion Valuation Amount attributed to any New York Medallion Loan secured by
a Corporate Medallion shall not exceed $400,000.”

 

(t) The form of Borrowing Base Certificate attached as Exhibit B to the Existing
Loan Agreement is hereby deleted in its entirety and the form of Borrowing Base
Certificate attached as Annex I hereto is inserted in lieu thereof.

 

SECTION 2. Conditions Precedent. This Amendment shall become effective on the
first date (the “Amendment Effective Date”) on which all of the following
conditions precedent shall have been satisfied:

 

2.01 Documents. On the Amendment Effective Date, the Lender shall have received
all of the following documents, each of which shall be satisfactory to the
Lender in form and substance:

 

(a) Amendment. This Amendment, executed and delivered by a duly authorized
officer of each of the Borrower and the Lender.

 

(b) Amended and Restated Note. An amended and restated promissory note,
substantially in the form of Exhibit A hereto, executed and delivered by a duly
authorized officer of the Borrower.

 

(c) Secretary’s Certificate. A certificate of the Secretary or Assistant
Secretary of the Borrower, substantially in the form of Exhibit B hereto, dated
as of the date hereof, and

 

(a) (i) certifying that since the Effective Date of the Existing Loan Agreement
there have been no changes to any of the organizational documents delivered
pursuant to Section 5.01 of the Existing Loan Agreement,

 

-7-



--------------------------------------------------------------------------------

(b) (ii) attaching a copy of the resolutions of the Borrower authorizing the
execution, delivery and performance of this Amendment, and the borrowings
contemplated under the Loan Agreement,

 

(c) (iii) attaching certificates dated as of a recent date from the Secretary of
State or other appropriate authority, evidencing the good standing of the
Borrower in the jurisdiction of its organization, and

 

(d) (iv) certifying as to the incumbency and specimen signature of each officer
executing this Amendment on behalf of the Borrower.

 

(d) Legal Opinion. A legal opinion of internal counsel to the Borrower.

 

(e) Other Documents. Such other documents as the Lender or counsel to the Lender
may reasonably request.

 

2.02 No Default. On the Amendment Effective Date, (i) the Borrower shall be in
compliance with all of the terms and provisions set forth in the Existing Loan
Agreement and the other Loan Documents on its part to be observed or performed,
(ii) the representations and warranties made and restated by the Borrower
pursuant to Section 3 of this Amendment shall be true and complete in all
material respects on and as of such date with the same force and effect as if
made on and as of such date, and (iii) no Default or Event of Default shall have
occurred and be continuing on such date.

 

2.03 Fees and Expenses. On the Amendment Effective Date, the Borrower shall have
reimbursed the Lender for, or directly paid, all costs and expenses incurred by
the Lender in connection with the negotiation, preparation and execution of this
Amendment and all other outstanding amounts for which the Borrower is liable
pursuant to Section 10.03 of the Loan Agreement, including, without limitation,
the fees, disbursements and expenses of Cadwalader, Wickersham & Taft LLP,
counsel to the Lender.

 

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that it is in compliance with all the terms and
provisions set forth in the Loan Documents on its part to be observed or
performed and that no Default or Event of Default has occurred or is continuing,
and hereby confirms and reaffirms each of the representations and warranties
contained in Article VI of the Loan Agreement.

 

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Loan Agreement and each other Loan Document shall
continue to be, and shall remain, in full force and effect in accordance with
its terms; provided, however, that upon the Amendment Effective Date, all
references therein and herein to the “Loan Documents” shall be deemed to
include, in any event, this Amendment and each reference to the Loan Agreement
in any of the Loan Documents shall be deemed to be a reference to the Loan
Agreement as amended hereby.

 

-8-



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed signature page of this Amendment in Portable
Document Format (PDF) or by facsimile transmission shall be effective as
delivery of an executed original counterpart of this Amendment.

 

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

[SIGNATURES FOLLOW]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, each of the undersigned has
caused this Amendment to be executed on its behalf by its officer hereunto duly
authorized, as of the date first above written.

 

BORROWER TAXI MEDALLION LOAN TRUST I By:  

/s/ Andrew M. Murstein

--------------------------------------------------------------------------------

Name:   Andrew M. Murstein Title:   President LENDER MERRILL LYNCH COMMERCIAL
FINANCE CORP. By:  

/s/ Joshua A. Green

--------------------------------------------------------------------------------

Name:   Joshua A. Green Title:   Director